Exhibit 10.26 INTERCREDITOR AGREEMENT This INTERCREDITOR AGREEMENT (this “ Agreement ”), dated as of June24, 2013, is made by and between CERBERUS BUSINESS FINANCE, LLC , as administrative agent and collateral agent under and pursuant to the First Lien Credit Agreement (as hereinafter defined) (in such capacity, together with its successors and assigns in such capacity, the “ Original First Lien Agent ”), and OBSIDIAN AGENCY SERVICES, INC. , as administrative agent and collateral agent under and pursuant to the Second Lien Credit Agreement (as hereinafter defined) (in such capacity, together with its successors and assigns in such capacity, the “ Original Second Lien Agent ”), and is acknowledged by OXFORD MINING COMPANY, LLC (“ Borrower ”) and the other Obligors (as hereinafter defined). WHEREAS, Borrower, the Original First Lien Agent, and the lenders party thereto (the “ Original First Lien Lenders ”) have entered into that certain Financing Agreement dated as of the date hereof (such agreement as in effect on the date hereof, the “ Original First Lien Credit Agreement ”) pursuant to which the Original First Lien Agent and the Original First Lien Lenders have agreed, upon the terms and conditions stated therein, to make term loans and revolving credit loans to Borrower and issue or cause the issuance of letters of credit in an aggregate principal amount of up to $100,000,000 at any time outstanding. Borrower has agreed to cause Oxford Resource Partners, LP (“ Parent ”) and certain current and future Subsidiaries of Parent (such Subsidiaries, together with Parent, each a “ Guarantor ” and collectively, the “ Guarantors ”, and, together with Borrower, each an “ Obligor ” and collectively, the “ Obligors ”) to guarantee Borrower’s Obligations (as that term is defined in the Original First Lien Credit Agreement). The repayment of such Obligations is secured by security interests in and liens on substantially all of the assets of Borrower and the Guarantors pursuant to certain collateral documents in favor of the Original First Lien Agent, for the benefit of the First Lien Lenders (as hereinafter defined), which documents, together with the other collateral and loan documents executed and delivered in connection with the Original First Lien Credit Agreement, each as in effect on the date hereof, are referred to herein as the “ Original First Lien Loan Documents ”; WHEREAS, Borrower, the Original Second Lien Agent, and the lenders party thereto (the “ Original Second Lien Lenders ”) have entered into that certain Financing Agreement dated as of the date hereof (such agreement as in effect on the date hereof, the “ Original Second Lien Credit Agreement ”) pursuant to which the Original Second Lien Agent and the Original Second Lien Lenders have agreed, upon the terms and conditions stated therein, to make term loans to Borrower in an aggregate principal amount of $75,000,000 (which amount may be increased, in the sole discretion of the Second Lien Lenders (as hereinafter defined), to $85,000,000). Borrower has agreed to cause the Guarantors to guarantee Borrower’s Obligations (as that term is defined in the Original Second Lien Credit Agreement). The repayment of such Obligations is secured by security interests in and liens on substantially all of the assets of Borrower and the Guarantors pursuant to certain collateral documents in favor of the Original Second Lien Agent, for the benefit of the Second Lien Lenders (as hereinafter defined), which documents, together with the other collateral and loan documents executed and delivered in connection with the Original Second Lien Credit Agreement, each as in effect on the date hereof, are referred to herein as the “ Original Second Lien Loan Documents ”; WHEREAS, the Original First Lien Agent, for and on behalf of itself and the First Lien Lenders, and the Original Second Lien Agent, for and on behalf of itself and the Second Lien Lenders, wish to enter into this Agreement to establish their respective rights and priorities in the Collateral and their claims against the Obligors. NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is hereby acknowledged, the Original First Lien Agent, on behalf of itself and the First Lien Lenders, and the Original Second Lien Agent, on behalf of itself and the Second Lien Lenders, hereby agree as follows: 1. Definitions; Rules of Construction . a.
